Board of Tax Appeals, Nos. 93-A-347 and 93-A-348. On January 4, 1996, appellant filed a notice of additional authority in support of its motion to dismiss. It appears to the court that appellant’s notice is, in substance, a reply memorandum. Whereas, there is no provision in the Supreme Court Rules of Practice for filling reply memoranda and, whereas appellant’s notice also violates the prohibition against additional briefing after oral argument in S.Ct.Prac.R. IX(8),
IT IS ORDERED by the court, sua sponte, effective January 9, 1996, that appellant’s notice of •additional authority be, and hereby is, stricken.